DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claims 28, 30, and 32 have overcome the previous 112 rejections.  Examiner thanks applicant for timely application.  
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments rest upon the position that Liang does not disclose “a second pre-impingement chamber, nor a second post impingement chamber.” This appears to be the entire feature of previous claim 32 which w2as rejected previously  Applicant has provided no explanation as to how the previous rejection, which pointed out similar features to this, save spacing has been replaced by “Axially spaced” were not met by the amended claims, merely alleges it is not present.  Respectfully Figure 3 clearly shows a fore and aft chamber separated by a central rib.  Each of these chambers, as seen in Figure 2, include a pre-impingement chamber and a post-impingement chamber, Ling refers to them as separate fore and aft impingement cavities, for example in its discussion of Figure 4, in Col. 3, ll. 60-67.]  Applicant argues that there is no suggestion of a first and second dividing wall segment axially spaced apart.  Respectfully turning again to Figures 2 and 3 of Liang, holes (25, 26) are the only passage between a separating wall in the fore section and a separate one in the aft section, that separate the pre and post impingement cavities in the respective fore and aft sections of the blades.  These are dividing walls as used in the previous NF rejection.  Again it is noted there is one on either side of the dividing rib, which axially divides/spaces the blade. [Per Page 14, ¶49 of the instant application, Axially for this action is the direction from leading trailing edge.]With regards to the integral formation, the office noted this was addressed in original claim 22 of the last action, and not been argued against in this argument.  See Col. 4, ll. 28-45 of Liang which disclose making the entire structure a single piece.]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-31, and 33-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in the section starting with a dividing wall.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims.
Claim 25 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims.
Claim 26 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims.
Claim 27 recites, a forward dividing wall, a forward pre-impingent chamber, a forward post impingement chamber, and an aft dividing wall defining an aft pre-impingement chamber and an aft post-impingement chamber, and wherein each of the forward dividing wall segment and the aft dividing wall segment are integrally formed with the rib. This language is unclear because it appears to be describing the feature already met by the newly amended language clarifying the nature of the dividing wall in Claim 21.  Since the axial separation already requires fore and aft dividing walls, and the figures of the instant Application appear to support it, the office is unclear if this is to imply a third and fourth set of chambers, or merely clarify that the chambers of 21, are to be fore and aft labelled. For compact prosecution, the office will treat this claim as clarifying the first and second walls and chambers are fore and aft walls and chambers.  
Claim 28 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in the final line.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims.
Claim 30 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in the final line.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims.
Claim 34 recites the limitation "the pre-impingement chamber" and “the post-impingement chamber” in the section starting with a dividing wall.  There is insufficient antecedent basis for this limitation in the claim. Applicant has changed all previous mentions to “a first” or “a second.” Rendering this “the” unclear. This carries through to all dependent claims. Further Claim 34 recites the features of “defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge,” twice as it appears to be duplicated here in lines 6-7 and 7-8.  
Claims 34 and 40 recite, “an impingement baffle formed with the rib, the impingement baffle disposed in one of the forward cavity and the aft cavity.” Or “an impingement baffle integrally formed with the rib, the impingement baffle extending from the rib into one of the forward cavity and the aft cavity.” Per the instant Application, Page 9, ¶33, “the dividing wall 122 may be referred to as an impingement baffle.” Every other instance of impingement baffle not referring to prior art under background, or not referring to an insert impingement baffle, maintains that it is merely another word for dividing wall, [Page 28, ¶74, Page 33, ¶87.]  The office is unclear as to what the limitation is meant to mean in this claim, is it a distinct third dividing wall, is it a portion of the dividing wall segments previously provided, as the segments are all integrally formed, they are in effect one large dividing wall with multiple portions, and the office is unclear as to how to distinguish this portion as it has not been claimed in anyway that would separate it from the dividing wall it is integral with to a region or a separation action or chambers or spacing. For compact prosecution the office will provide for the narrow interpretation that this as a third distinct and separate dividing wall dividing a third pre and post impingement chamber, though the language would permit rejection of the broader aspect where it is merely part of the existing dividing segment structures. This indefiniteness carries through 36-37 which appear to be referring to the impingement baffle as a dividing wall.  The office presumes this is an artifact of amendment where, to bring the claims to similar language, Applicant applied the claim 21 language, without removing the pre-existing language for the alternative nomenclature of the feature. 
Claim 40 recites in line 3, “the outer wall;” however, this feature is not introduced as an outer wall till line 6.  Further the features of “defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge,” appear to be duplicated here in lines 4-5 and 7-8.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39, requires the outer wall, the rib, and the impingement baffle to be integrally formed as a single monolithic component.  Respectfully claim 34, already requires the outer wall and rib and dividing walls formed as a single monolithic component, and in the same claim, requires the impingent baffle integrally formed the rib.  As the rib is a monolithic component with the outer wall and integrally with the impingement baffle, the baffle and outer wall are also already integral, thus 39 adds no new further limiting feature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 23-28, 30, 34-35, and 39-40 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 8,734,108 to Liang (L1).

In Re Claim 21:
L1 shows:
	An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge; [Figures 1 and 2a show the standard blade elements applicant has claimed here.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge, wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge and the trailing edge; [Figure 2 and 3 show an outer wall surface. Figure 3 shows internal hollow cavities, as well as the sides (pressure suction) and edges (leading trailing.) common to airfoils.]
	A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib further extending radially from the inner end to the outer end wherein the rib separates the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	A first pre-impingement chamber(Fig. 3, 21); [Col. 3, ll. 16-59.]
	A first post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A second pre-impingement chamber(Fig. 3, 22); [Col. 3, ll. 16-59.]
	A second post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]

	A dividing wall comprising a first dividing wall segment separating the first pre-impingement chamber from the first post-impingement chamber, and a second dividing wall segment, separating the second pre-impingement chamber from the second post impingement chamber, the first dividing wall segment axially spaced from the second dividing wall segment, each of the first dividing wall segment, the second dividing wall segment, the rib, and the outer wall, are integrally formed as a single monolithic component. [Figures 2 and 3 shows the two pre impingement chambers (21, 22)  are surrounded by two walls one in the fore chamber and the other axially spaced away in the aft chamber each wall indicated in part by the presence of the impingement cooling holes (25, 26) formed in said walls to permit flow outward into the respective post-impingement chambers. Col. 4, ll. 28-45 discloses that the entire structure, and thus the outer wall, rib, and dividing walls, are formed as a single piece through metallic printing.]

In Re Claims 23-28, 30:
L1 shows:
	The airfoil of claim 21, wherein:
	(Claim 23) A plurality of cooling holes(25, 26) defined in the dividing wall, the plurality of cooling holes including a first, second and third plurality defined at respective first, second and third radial locations along the dividing wall. [Figure 2 shows for example a grouping of cooling holes (26) at a lowest radial location of cavity 21.  Same cavity 21 has radial cooling holes (25) all located at a second radial location.  Further, Figure 2 and 3 in combination show a series of holes (26) along the upper leading edge at a third radial location for cooling the leading edge in shower as part of cavity 21.]
	(Claim 24) claim 23, the plurality of first, second and third cooling holes are located at different axial locations.  [Figures 2 and 3, show the third plurality leading edge cooling holes are forward axially spaced.  They show the first plurality of lower cooling holes are all axially adjacent the central rib.  A selection of the second plurality of cooling holes (25) can be selected to be located in an axial location that extends behind the lower portion of cavity 21 axially, but are not located in the leading edge portion of cavity  (21) thus fill a different axial location than those groupings.]
	(Claim 25) The first pre impingement chamber (21) and first post impingement chamber are defined forward of the rib. [See Figure 2 and 3.]
	(Claim 26) the second pre-impingement chamber (22) and second post-impingement chamber are defined aft of the rib. [See Figures 2 and 3.]
	(Claim 27) the dividing wall comprises a forward dividing wall segment defining a forward pre-impingement chamber (21) and a forward post-impingement chamber and an aft dividing wall segment defining an aft pre-impingement chamber (22) and an aft post-impingement chamber, and wherein each of the forward dividing wall segment and the aft dividing wall segment are integrally formed with the rib. [Figures 2 and 3 show that there are forward and aft impingement segments and dividing walls in forward and aft sections of the blade. Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]
	(Claim 28) wherein the dividing wall wraps around the forward cavity adjacent the pressure side, the suction side, and the leading edge to define the pre-impingement chamber (21) and the post -impingement chamber. [See Figure 3 whereby forward pre-chamber 21 is surrounded by the dividing wall in the fore section between chamber and leading edge.]
	(Claim 30) and wherein the dividing wall wraps around the aft cavity adjacent the pressure side, the suction side, and the trailing edge to define the pre-impingement chamber (22) and the post -impingement chamber. [See Figure 3 whereby the aft pre-chamber 21 is surrounded by the dividing wall segment in the aft section, between trailing edge and chamber.]
	
In Re Claim 34:
L1 shows:
	An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge; [Figures 1 and 2a show the standard blade elements applicant has claimed here.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge, the outer wall defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge, wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge; [Figure 2 and 3 show an outer wall surface and the inner (divided) cavity formed, as well as the standard edges (leading trailing) and sides (pressure suction) or airfoils.]
	A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib further extending radially from the inner end to the outer end, the rib dividing the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	wherein the rib separates the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	A first pre-impingement chamber(Fig. 3, 21); [Col. 3, ll. 16-59.]
	A first post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A second pre-impingement chamber(Fig. 3, 22); [Col. 3, ll. 16-59.]
	A second post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A dividing wall comprising a first dividing wall segment separating the first pre-impingement chamber from the first post-impingement chamber, and a second dividing wall segment, separating the second pre-impingement chamber from the second post impingement chamber, the first dividing wall segment axially spaced from the second dividing wall segment, each of the first dividing wall segment, the second dividing wall segment, the rib, and the outer wall, are integrally formed as a single monolithic component. [Figures 2 and 3 shows the two pre impingement chambers (21, 22)  are surrounded by two walls one in the fore chamber and the other axially spaced away in the aft chamber each wall indicated in part by the presence of the impingement cooling holes (25, 26) formed in said walls to permit flow outward into the respective post-impingement chambers. Col. 4, ll. 28-45 discloses that the entire structure, and thus the outer wall, rib, and dividing walls, are formed as a single piece through metallic printing.]
	An impingement baffle integrally formed with the rib, the impingement baffle disposed in one of the forward cavity and the aft cavity.  [Figure 3 shows an additional baffle around sections (23, 24) for a third and fourth pre-post impingement section. One of these can be selected to meet this claim.]

In Re Claims 35 and 39
L1 shows:
	The airfoil of claim 34, wherein:
	(Claim 35) the rib extends linearly from the pressure side to the suction side. [Figure 3 shows the rib extends in a linear manner from pressure so suction side.]
	(Claim 39) the outer wall, rib and dividing wall are integrally formed as a single monolithic component. [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]
	 
In Re Claim 40:
L1 Shows:
An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge, wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge, wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge; [Figure 2 and 3 show an outer wall surface and the inner (divided) cavity formed, as well as the standard edges (leading trailing) and sides (pressure suction) or airfoils.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge the outer wall defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge; [Figure 2 and 3 show an outer wall surface and the inner (divided) cavity formed, as well as the standard edges (leading trailing) and sides (pressure suction) or airfoils.]	
A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib dividing the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	A first post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A second pre-impingement chamber(Fig. 3, 22); [Col. 3, ll. 16-59.]
	A second post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A dividing wall comprising a first dividing wall segment separating the first pre-impingement chamber from the first post-impingement chamber, and a second dividing wall segment, separating the second pre-impingement chamber from the second post impingement chamber, the first dividing wall segment axially spaced from the second dividing wall segment, each of the first dividing wall segment, the second dividing wall segment, the rib, and the outer wall, are integrally formed as a single monolithic component. [Figures 2 and 3 shows the two pre impingement chambers (21, 22)  are surrounded by two walls one in the fore chamber and the other axially spaced away in the aft chamber each wall indicated in part by the presence of the impingement cooling holes (25, 26) formed in said walls to permit flow outward into the respective post-impingement chambers. Col. 4, ll. 28-45 discloses that the entire structure, and thus the outer wall, rib, and dividing walls, are formed as a single piece through metallic printing.]
	An impingement baffle integrally formed with the rib, the impingement baffle disposed in one of the forward cavity and the aft cavity.  [Figure 3 shows an additional baffle around sections (23, 24) for a third and fourth pre-post impingement section. One of these can be selected to meet this claim.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 31, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of WO 2015/0123017 to Spangler et al. (S1).

In Re Claim 29:
L1 teaches:
	The airfoil of claim 21, (and 28) wherein there is an impingement in the aft cavity. [Figure 3 shows four separate impingement baffle regions two (23, 24) are formed as additional dividing walls, thus there are two first and two second chambers (21, 23) and (22, 24) in the respective fore and aft sections.]

L1 does not teach:
	Wherein that impingement in the aft cavity is an insert and not part of a monolithic structure.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been evidenced by S1, that one of ordinary skill could replace an integral piece with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that inserted pieces can be premade reduced time in the later step of making the blade, can be mass produced for assembly with larger less movable parts, and can be replaced without replacing/redesigned without having to replace or design anew the integral elements.  This would yield the limitation of the aft cavity (24) impingements baffle/dividing walls was an insert.

In Re Claim 31:
L1 teaches:
	The airfoil of claim 21, (and 30) wherein there is an impingement in the forward cavity. [Figure 3 shows four separate impingement baffle regions two (23, 24) are formed as additional dividing walls, thus there are two first and two second chambers (21, 23) and (22, 24) in the respective fore and aft sections.]

L1 does not teach:
	Wherein that impingement in the forward cavity is an insert and not part of a monolithic structure.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been evidenced by S1, that one of ordinary skill could replace an integral price with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that inserted pieces can be premade reduced time in the later step of making the blade, can be mass produced for assembly with larger less movable parts, and can be replaced without replacing/redesigned without having to replace or design anew the integral elements.  This would yield the limitation of the forward cavity (23) impingement was an insert.

In Re Claim 38:
L1 teaches:
	The airfoil of claim 34 wherein there is an impingement in the forward and aft cavity. [Figure 3 shows four separate impingement baffle regions two (23, 24) are formed as additional dividing walls, thus there are two first and two second chambers (21, 23) and (22, 24) in the respective fore and aft sections.]

L1 does not teach:
	Wherein that one of the impingements is an insert separately formed from the airfoil.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been taught by S1, that one of ordinary skill could replace an integral price with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that inserted pieces can be premade reduced time in the later step of making the blade, can be mass produced for assembly with larger less movable parts, and can be replaced without replacing/redesigned without having to replace or design anew the integral elements.  This would yield the limitation of the one of the fore cavity (23) and aft insert (24) dividing wall segment/impingement baffles that is not the impingement baffle of claim 34, structures is an insert.

Claim(s) 33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of US 5,720,431 to Sellers et al. (S2).

In Re Claim 33:
L1 teaches:
	The airfoil of claim 21, wherein the rib is a first rib, and further comprising a second aft rib extending linearly with the airfoil from the pressure side to the suction side and extending radially from an inner end, [Figures 2 and 3 show portions of chambers(23, 24) have radially extending walls forming separations, that equate ribs in the midspan as seen in Figure 4.]
	Wherein the second rib is defined aft of the first rib, and wherein the outer wall, the first rib, the second rib, and the dividing wall are integrally formed as a single monolithic component.  [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]

L1 does not teach:
	The second rib extends radially from inner end to the outer end.

S2 teaches:
	Three separate cooling bores (32) and several cooling channels that can be fed by those outwardly, in impingement style through passages (36) to outer cavities, (26). [Col. 3, ll. 10-29.]  Keeping this supply in multiple bores and at several locations, permits high, dedicated cooling air to reach each section of the blade when the pressure in downstream cavities beings to dwindle. [Col. 3, ll. 55-67, Col. 4, ll. 10.]  This provides acceptable pressure and cooling where air is the least supplied.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, such that the secondary ribs forming part of chambers (23, 24) extended to the top of the blade, and the bottom separators seen in Figure 2 of L1 which divide the cooling inlet into four parts, as taught by S2,for the purpose of creating four dedicated bores for delivering cooling air, rather than two inlets of L1,  this permits the pressure of the air delivered in each section of the blade including the leading and trailing sections to be replenished and enhance cooling in those regions at higher pressure.  This would yield the limitation of claim 33. 

In Re Claim 36:
L1 teaches:
	The airfoil of claim 34, the impingement baffle defines a plurality of cooling holes (Fig. 2, 25, 26) therein. 
	
L1 does not teach:
	There is a rib crossover hole. 

S2 teaches:
	Three separate cooling bores (32) and several cooling channels that can be fed by those outwardly, in impingement style through passages (36) to outer cavities, (26). [Col. 3, ll. 10-29.]  Keeping this supply in multiple bores and at several locations, permits high, dedicated cooling air to reach each section of the blade when the pressure in downstream cavities beings to dwindle. [Col. 3, ll. 55-67, Col. 4, ll. 10.]  This provides acceptable pressure and cooling where air is the least supplied.  Further that there are rib crossover holes Seen in Figure 2 and in Figure 3 which serve to provide additional redundancy cooling supply passages. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, such that the rib included secondary rib crossover cooling holes, as taught by S2, such that should as the passages move outward, the cooling pressure in one dip the other can refresh the supply and pressure keeping them supplied.  This would yield the limitation of claim 36.

In Re Claim 37:
L1 as modified in claim 36 teaches:
	The airfoil of claim 36, wherein the rib and the impingement baffle define at least three chambers arranged in series, the rib crossover hole and the plurality of cooling holes fluidly connected the three chambers. [Figure 1 of S2 shows chambers 32, connected through rib(40) and outwardly through holes (36) .  The modified L1, would have flow that could pass from a higher pressure feed tube, through the rib to the lower pressure feed tube, and then outward, thus moving three chambers, from pre impingement cavity 1, through rib to pre impingement cavity 2, to the post impingement cavity 2.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745